SUPPLEMENTAL OPINION ON DENIAL OF REHEARING JUSTICE STEIGMANN delivered the opinion of the court: Defendant has filed a petition for rehearing in which it argues that three new decisions dealing with Federal preemption require this court to reconsider and change its opinion in this case. The opinions defendant cites are the following: Freightliner Corp. v. Myrick (1995), 514 U.S. 280, 131 L. Ed. 2d 385, 115 S. Ct. 1483; Taylor Ag Industries v. Pure-Gro (9th Cir. April 24, 1995) ___ F.3d ___(Westlaw, All Feds database); and Lowe v. Sporicidin International (4th Cir. 1995), 47 F.3d 124. We have carefully considered each of these cases, view them as inapposite, and reaffirm our original opinion in this case. LUND and GREEN, JJ., concur.